1 U.S. 261 (1788)
1 Dall. 261
PHELPS et al.
versus
HOLKER et al.
Supreme Court of United States.

Ingersoll, for the Plaintiff. &mdash.
Bowie, for the Defendant. &mdash.
*264 M`KEAN, Chief Justice.
This is a proceeding in rem, and ought not certainly to be extended further than the property attached. If that is sufficient to satisfy the Plaintiff, he has done well to secure himself; but in the present action the Judgment obtained in Massachusetts cannot be considered as conclusive evidence of the debt, and, therefore, the Defendant ought still to be at liberty to controvert and deny it. The articles of Confederation must not be construed to work such evident mischief and injustice, as are contained in the doctrine, urged for the Plaintiff.
RUSH, Justice.
If this judgment were as conclusive as the Plaintiff contends, might he not issue an execution at once? But I am likewise of opinion, that it is examinable in the present action.
BRYAN, Justice.
By the very words of the Massachusetts act, it is declared, that the judgment and execution in a Foreign attachment, shall only go against the goods attached.
ATLEE, Justice.
Concurred.
BY THE COURT:  The Judgment obtained in the Court of the State of Massachusetts, in a Foreign attachment, between the same parties, is not conclusive evidence, in this cause, of the debt claimed by the Plaintiff.[*]
NOTES
[*]  The accuracy of this decision will appear from the Journals of Congress, of the 12 of January 1777, when that honorable body was considering certain articles which were proposed to be added to the Confederation. To the clause, that "full faith and "credit shall be given in each of these States to the records, acts, and judicial proceedings "of the Courts and Magistrates of every other State," it was moved to "add, "and an action of debt may be commenced in a Court of law of any State "for the recovery of a debt due on a judgment of any Court in any other State; "provided the judgment creditor shall give bond with sufficient sureties before the "said Court, in which the action shall be brought, to answer in damages to the "adverse party, in case the original judgment shall be afterwards revised and set "aside; and provided the party against whom such judgment may have been obtained "had notice in fact of the service of the original writ upon which such judgment "shall be founded." But this motion was rejected.